Citation Nr: 0725374	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  00-13 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to an increased rating for residuals of 
abdominal wound with injury to right ileum; short bowel 
secondary to surgery, currently evaluated as 30 percent 
disabling. 

3.  Entitlement to an initial rating greater than 10 percent 
for scar, residual injury to the abdomen area, associated 
with residuals of abdominal wound with injury to right ileum, 
short bowel secondary to surgery. 

4.  Entitlement to an initial rating greater than 10 percent 
for right hip contracture, associated with residuals of 
abdominal wound with injury to right ileum; short bowel 
secondary to surgery. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to service 
connection for a nervous condition and an increased 
disability rating for residuals of abdominal injuries. 

In October 2002 the RO granted service connection for an 
abdominal scar and assigned a 10 percent disability rating, 
effective October 16, 1998.  In an August 2003 rating 
decision, the RO granted service connection for right hip 
contracture and assigned a 10 percent disability rating, 
effective December 18, 2002.  While the veteran has not 
separately disagreed with these awards, they are inextricably 
linked to the abdominal wound residuals at issue, and the 
Board will consider all ratings.  


FINDINGS OF FACT

1.  The claim for service connection for PTSD is supported by 
a diagnosis of PTSD, evidence of having participated in 
combat while in service, and medical evidence of a nexus 
between PTSD and combat service.  
2.  The veteran's residuals of abdominal wound with injury to 
the right ileum has not manifested in a symptomatic 
gastrointestinal disability.  

3.  The veteran's scar has resulted in moderate to severe 
underlying tissue loss, limitation of motion, and affects 
approximately 84 square cm. of the veteran's abdomen. 

4.  The veteran's degenerative arthritis of the right hip is 
established by x-ray findings, with extension of the right 
thigh measured to 15 degrees, flexion of the right thigh 
measured to 115 degrees, and abduction measured to 30 
degrees.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110, 1154, 
5107 (West 2002); 38 C.F.R. § 3.304 (2006). 

2.  The criteria for a disability rating in excess of 30 
percent for residuals of abdominal wound with injury to right 
ileum; short bowel secondary to surgery have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.951(b), 
4.114, Diagnostic Codes 5319, 7328 (2006). 

3.  The criteria for a 20 percent initial disability rating 
for scar, residual injury to the abdomen area, associated 
with residuals of abdominal wound are met. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7804 
(2006).

4.  The criteria for an initial disability rating in excess 
of 10 percent for right hip contracture are not met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.41, 
4.45, 4.71a, Diagnostic Codes 5010, 5251, 5252, 5253 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, lay statements in support of his claim, VA 
compensation and pension examination reports, private 
treatment records, and VA medical records. Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Service Connection

The veteran claims service connection for an acquired 
psychiatric disability, to include PTSD.  The veteran 
contends that he developed a psychiatric disability as a 
result of his combat experiences during the Vietnam War.  In 
the alternative, the veteran claims secondary service 
connection for a psychiatric disability caused by his combat 
wounds.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In order to establish service connection for an acquired 
psychiatric disability, three elements must be satisfied.  
There must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).   

In addition, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
In order to establish service connection on a secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service connected disability; and (3) 
medical evidence establishing a nexus between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999). 

Factual Background

The veteran's DD-214 indicates he had 3 months and 26 days of 
Vietnam service.  His military occupational specialty was 
light weapons infantryman and he was awarded the Purple Heart 
for wounds in action in November 1966.  He is service-
connected for residuals of bullet wound to his abdomen with 
injury to the right ileum.  

The veteran has submitted a November 1998 psychiatric report 
prepared by Dr. S. R. F., M. D. The veteran stated that he 
has not been the same since separation from service.  He 
reported no desire to do anything, maintain his hygiene, or 
speak with people.  He stated that he feels sad and 
irritated, thinks about death frequently, and doesn't believe 
that he has any hope for his life.  On examination, the 
veteran was unshaven and uncombed, with poor hygiene.  His 
voice was low and his affect inappropriate.  He expressed 
suicidal ideations and reported auditory and visual 
hallucinations.  The veteran was disoriented at times, and 
his attention and concentration were poor.  The veteran was 
unable to repeat the days of the week backward or perform 
simple arithmetical exercises.  His psychiatrist diagnosed 
recurring severe major depression with psychotic traits and 
traits of PTSD.  The veteran's psychiatrist related his 
condition to his service-connected abdominal wound.  

Also of record is a November 1998 statement from the 
veteran's primary care physician.  He reports treating the 
veteran for several years for his abdominal wound.  He also 
noticed the veteran demonstrated a "strange" attitude, 
spoke fast and in a "high" voice, and was nervous and 
incoherent during visits for treatment.  The veteran has also 
submitted several lay statements from neighbors who describe 
his "strange" behavior; such as nervousness, irritability, 
and speaking in a "high" voice.

The veteran underwent a VA psychiatric examination in 
December 1998.  The veteran reported that he has been feeling 
bad lately so he sought treatment from a psychiatrist.  
However, he has not been following the treatment plan 
recommended because he does not want to take medication.  The 
veteran reported difficulty sleeping and nightmares of being 
shot.  He also stated he loses his temper with his friends.  
On examination, the veteran was adequately dressed and 
groomed.  The examiner noted that the veteran was very angry 
and loud spoken, although he avoided eye contact. The veteran 
was in contact with reality and his answers were relevant and 
coherent.  The examiner noted no evidence of delusions, 
hallucinations, or overt suicidal and homicidal ideations.  
The veteran's affect was adequate and his mood angry and 
anxious.  The veteran was oriented to person, place, and 
time.  His memory was adequate, intellectual functioning 
average, and his judgment fair; although the examiner 
believed his insight to be very poor.  The examiner concluded 
the veteran demonstrated symptoms of a borderline personality 
disorder with features of alcohol abuse.  

In January 1999 the December 1998 VA examiner reviewed the 
claims folder and the earlier psychiatric examination report.  
The examiner noted that the veteran did not discuss his 
abdominal wound during the December 1998 examination.  In 
addition, the veteran had not sought treatment for an 
emotional condition secondary to his service-connected 
abdominal wound and refused the treatment recommendations of 
the private psychiatrist.  The examiner concluded that no 
nexus existed between the veteran's personality disorder and 
his abdominal wound.  
Of record is an August 2000 psychiatric report prepared by 
Dr. S. R. F. On examination, the veteran was unclean, untidy, 
and casually dressed.  The psychiatrist noted that the 
veteran spoke loudly without reason to do so.  The veteran 
reported suicidal thoughts, although he reported no history 
of suicide attempts.  He reported auditory and visual 
hallucinations related to his war experiences.  The veteran 
reported occasional confusion and stated his memory is very 
poor for recent and remote events.  

Dr. S. R. F. diagnosed severe major depression with psychotic 
features, PTSD, and a schizoid personality disorder. He 
concluded that the veteran's psychiatric disability is 
related to service, as the scar on the veteran's abdomen 
constantly reminds him of his traumatic experiences in 
service.  The veteran's psychiatrist also disagreed with the 
diagnosis of the VA examiner, noting that the veteran's 
schizoid personality disorder causes him to avoid doctors, 
thereby preventing a conclusive diagnosis.  

The veteran underwent a VA PTSD examination in September 
2002.  The veteran reported that he experiences periods when 
he feels fine, and others when he feels very confused and 
insecure.  On examination, the veteran was clean and 
adequately dressed and groomed.  He was alert and oriented in 
three spheres.  The veteran's mood was somewhat depressed and 
anxious.  His affect was constricted, his attention good, and 
his concentration and memory fair.  The veteran's speech was 
clear and coherent, and no hallucinations were observed.  No 
suicidal or homicidal ideations were noted.  The examiner 
diagnosed dysthymia and alcohol abuse.  The examiner noted 
the veteran has had no psychiatric hospitalizations and is 
not currently receiving treatment for a psychiatric 
disability.  The examiner noted that although there was 
evidence of a stressful trauma during service, the veteran 
did not demonstrate symptoms of an emotional reaction related 
to his gunshot wound.  The examiner concluded that the 
veteran's symptoms and complaints were related to his mood 
disorder, periods of anxiety, and alcohol use. 

The veteran underwent another VA PTSD examination in February 
2004.  The examiner noted the veteran has had no psychiatric 
hospitalizations and is not currently receiving treatment.  
The examiner noted that the veteran did not become anxious, 
distressed, or depressed when describing his Vietnam 
experiences.  He did not report feeling intense fear, 
helplessness, or horror.  On examination, the veteran was 
appropriately dressed, with adequate hygiene.  The veteran's 
thought process was coherent and logical.  There was no 
evidence of delusions or hallucinations.  The examiner did 
not observe any phobias, obsessions, panic attacks, or 
suicidal ideations.  The veteran's mood was depressed and his 
affect constricted and appropriate.  His memory was intact, 
his judgment good, and his insight adequate.  The examiner 
concluded that "we could not identify a definite extreme 
traumatic stressor," and that the criteria for a diagnosis 
of PTSD were not met.  He diagnosed dysthymic disorder and 
concluded that there was no nexus between the veteran's 
stressor and the symptoms of his psychiatric disorder.  

A supplemental medical opinion was submitted in January 2006.  
After review of the veteran's claims folder, a VA examiner 
concluded that the veteran does not meet the diagnostic 
criteria for PTSD. 

Analysis

The evidence of record indicates that the veteran's in-
service stressors have been corroborated by service medical 
and personnel records.  In addition, the veteran has 
submitted a credible medical diagnosis of PTSD based on the 
aforementioned combat stressors.  Dr. S. R. F. reached a 
diagnosis of PTSD related to his combat experiences after 
several interviews with the veteran.  Further, the veteran's 
private physician explained that his personality disorder 
prevented a conclusive diagnosis.  Weighing the August 2000 
medical statement from Dr. S. R. F. against the September 
2002, February 2004, and January 2006 VA examination reports, 
the Board finds that the evidence is at least in equipoise.  
The Board concludes that the criteria for a grant of service 
connection for PTSD have been met.  38 U.S.C.A. § 5107(b) 
(West 2002).  





Increased Ratings

The veteran contends that his service-connected residuals of 
abdominal wound, scar, and right hip contracture disabilities 
are more severe than his current disability ratings indicate. 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

Residual wound to abdomen
The veteran contends that his service connected residuals of 
abdominal wound with injury to right ileum is more severely 
disabling than reflected by the 30 percent disability rating 
currently assigned.  A May 1968 rating decision established 
service-connection and a 30 percent disability rating was 
assigned pursuant to Diagnostic Code 5319, muscle group XIX. 
In February 1999, the veteran's disability was evaluated 
pursuant to Diagnostic Code 7328-5319.  Hyphenated diagnostic 
codes are used when a rating under one code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned. 38 C.F.R. § 4.27 (2006).  The 30 percent 
rating has remained in effect since May 1968 and is 
protected. See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 
3.951(b) (2006).

In selecting a diagnostic code, the Board must explain any 
inconsistencies with previously applied diagnostic codes.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In 
February 1999, the RO evaluated the veteran's residuals of 
abdominal wound disability pursuant to Diagnostic Code 5319 
for injury to muscle group XIX and Diagnostic Code 7328 for 
resection of the small intestine.  The RO modified the 
diagnostic criteria used to evaluate the veteran's disability 
to incorporate a January 1999 barium x-ray finding of "short 
small bowel secondary to surgery."  However, in September 
2002 a VA examiner reviewed the claims folder and found that 
several barium studies failed to demonstrate gastrointestinal 
tract abnormalities.  The examiner concluded that the term 
"short small bowel" refers to the rapid transit time from 
the stomach to the right hemicolon rather than a separate 
disability.  The examiner concluded that the finding of a 
"short small bowel" was not significant.  In November 2005 
a VA examiner reviewed the claims folder, including service 
medical records documenting treatment for the abdominal 
injury, and noted that the veteran did not suffer trauma to 
the intestine as a result of the November 6, 1966 gun shot 
wound.  The examiner concluded that the veteran did not have 
a gastroenterology disability.  Since the veteran's condition 
is not characterized by a diagnosis of a gastrointestinal 
disability, it is most appropriately rated pursuant to 
Diagnostic Code 5319 for muscle group XIX.  

Muscle Group damage is categorized as mild, moderate, 
moderately severe, and/or severe, and evaluated accordingly. 
38 C.F.R. § 4.56 (2006).

The provisions of 38 C.F.R. § 4.56 (2006), as applicable to 
the pending claim, are as follows:

(3) Moderately severe disability of muscles--(i) 
Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. (ii) History and 
complaint. Service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective 
findings. Entrance and (if present) exit scars 
indicating track of missile through one or more 
muscle groups. Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side. 
Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring. (ii) History and complaint. Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective 
findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function. If present, 
the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin 
covering in an area where bone is normally 
protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable 
atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder 
girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.

See 38 C.F.R. § 4.56.

The veteran's abdominal disability is evaluated pursuant to 
Diagnostic Code 5319, muscle group XIX. The function of these 
muscles is support and compression of abdominal wall and 
lower thorax, flexion and lateral motions of the spine, and 
synergists in strong downward movements of the arm. A 30 
percent rating is warranted for moderately severe muscle 
injury and a 50 percent rating is warranted for severe muscle 
injury. 38 C.F.R. § 4.73, Diagnostic Code 5319 (2006). 

December 1966 service medical records indicate a missile 
entered the left lower quadrant of the veteran's abdomen and 
exited through the right lower quadrant.  An exploration 
revealed penetration of tangential wound of the ileum which 
was repaired.  The muscle and fascia were closed in two 
layers.  The wound of the veteran's right anterior super 
iliac spine was left open following debridement. An area of 
tissue loss was noted over the anterior super iliac spine.  
X-rays of the chest, lumbar spine, and abdomen failed to 
reveal any evidence of a fracture.  The remainder of the 
veteran's hospitalization was benign except for a superficial 
wound infection, which resolved.  The veteran was discharged 
after approximately two months of in-patient medical 
treatment. 

During his September 2002 VA examination, the veteran 
reported moderate discomfort and pain on his abdominal scar.  
The veteran indicated that upon walking the pain becomes 
severe in intensity.  The veteran also referred to difficulty 
bending.  On examination, the scar was severely tender to 
palpation.  Adhesions were noted, as well as severe to 
moderate underlying tissue loss.  The examiner also observed 
limitation of function when the veteran attempted sit ups.  

In light of the evidence of record, the veteran is not 
entitled to a disability rating in excess of 30 percent for 
his service-connected abdominal wound.  The manifestations of 
the veteran's service-connected abdominal wound more nearly 
approximate the criteria for a moderately severe, rather than 
a severe, muscle injury. Service medical records reveal that 
the veteran suffered a penetrating, through and through wound 
caused by a small high velocity missile, however, x-rays 
revealed no bone fractures.  Treatment records indicate the 
wound was debrided and the veteran received treatment for a 
superficial infection. However, there is no evidence of 
sloughing of soft parts or intermuscular scarring or binding. 
Current medical records reveal a 30 cm long abdominal scar 
which ranges from 1 to 10 cm wide.  The scar is severely 
tender to palpation.  The examiner noted that the scar was 
depressed, especially on the proximal side.  Adhesions were 
also noted, as well as moderate to severe tissue loss.  The 
veteran also experiences some limitation of motion when 
performing sit ups.  No additional limitation of motion was 
observed.  

Although the medical evidence indicates the veteran sustained 
a painful scar as a result of his abdominal wound, a separate 
disability rating has been assigned for the aforementioned 
scar. Considering the type of injury sustained and the 
moderate limitation of motion in Muscle Group XIX, an award 
of a higher rating on account of the severity of the 
veteran's abdominal scar would constitute pyramiding contrary 
to the provisions of 38 C.F.R. § 4.14 (2006).  The Board 
concludes, therefore, that the criteria for an increased 
disability rating pursuant to 38 C.F.R. § 4. 73, Diagnostic 
Code 5319 are not met.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Scar
The veteran contends that his service-connected abdominal 
scar is more severely disabling than the currently assigned 
10 percent disability rating reflects.  In a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2002, the RO assigned a 10 percent disability 
rating for the veteran's service-connected abdominal scar 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 for scars that 
are superficial and painful on examination.  Diagnostic Code 
7804 stipulates that a 10 percent disability evaluation is 
warranted with evidence that a superficial scar is painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804. A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Note 1 following Diagnostic 
Code 7804. Pursuant to Diagnostic Code 7801, scars, other 
than of the head, face or neck, that are deep or cause 
limited motion warrant a 30 percent rating when the area or 
areas exceeds 72 square inches (465 sq. cm.). A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.). A 10 percent rating is warranted when 
the scars cover an area or areas exceeding 6 square inches 
(39 sq. cm.). 

During his September 2002 VA examination, the veteran 
reported moderate discomfort and pain on his abdominal scar.  
He reported severe pain with prolonged walking and difficulty 
bending.  On examination, the veteran's scar was 30 cm long 
and ranged from 1 to 10 cm wide.  The scar was severely 
tender to palpation.  Adhesions were noted, as well as severe 
to moderate underlying tissue loss.  No additional 
limitations were noted by the examiner in a November 2005 
supplemental opinion.   

Since the medical evidence of record indicates there is 
moderate to severe underlying tissue loss; the veteran's 
abdominal scar is deep, rather than superficial.  Thus, the 
veteran's service-connected abdominal scar is more 
appropriately evaluated pursuant to Diagnostic Code 7801 for 
scars that are deep or that cause limited motion.  

The evidence of record indicates that a section of the 
veteran's abdominal scar is approximately 6 cm. long by 10 
cm. wide.  The remainder of the scar is approximately 24 cm. 
long by 1 cm. wide.  Thus, the veteran's scar affects 
approximately 84 sq. cm. of his abdomen.  His scar does not 
nearly approximate an area equal to 465 sq. cm. of his 
abdomen.  In light of the evidence of record, the Board 
concludes that that the criteria for a 20 percent disability 
rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 
are met. The evidence does not reveal manifestations of the 
veteran's service-connected abdominal scar warranting a 
rating different from that granted herein for a specific 
period or "staged rating."  Fenderson, 12 Vet. App. 119, 
126-27 (1999).

Right hip contracture
The veteran contends that his service-connected right hip 
contracture disability is more severely disabling than the 
currently assigned 10 percent disability rating reflects. In 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In August 2003, the RO assigned a 10 percent disability 
rating for the veteran's service-connected right hip 
contracture pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7614 for fallopian tube disease, injury, or adhesions.  In 
selecting a diagnostic code, the Board must explain any 
inconsistencies with previously applied diagnostic codes.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
veteran's right hip disability is more appropriately rated as 
degenerative arthritis or limitation of motion of the thigh.  

Arthritis due to trauma, substantiated by x-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.

The provisions of 38 C.F.R. § 5251 to 5253, below, provide 
criteria for rating hip and thigh disabilities.  According to 
VA standards, full hip range of motion is defined as 0 to 125 
degrees hip flexion and 0 to 45 degrees hip abduction.  
38 C.F.R. § 4.71, Plate II.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.  
Diagnostic Code 5252 provides for a 10 percent disability 
rating for limitation of flexion of the thigh to 45 degrees.  
A 20 percent disability rating is assigned for limitation of 
flexion of the thigh to 30 degrees.  Diagnostic Code 5253 
provides for a 10 percent disability rating where there is 
limitation of abduction such that the legs cannot be crossed 
or there is limitation of rotation such that it is not 
possible to toe-out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees. 

The veteran underwent a VA joints examination in July 2003.  
The veteran reported right leg pain, which has been treated 
with injections, massage with liniment, medication, and rest.  
He describes the pain as affecting the right leg and hip with 
radiation to the anterior aspect of the thigh and knee 
associated with a burning sensation.  The veteran stated he 
experienced two flare-ups of right hip pain in the past year.  
In December 2002 he sought emergency treatment for right hip 
pain.  The veteran walks with a limping gait and occasionally 
uses a cane, although the examiner noted that the veteran 
does not need to use crutches, a brace, cane, or corrective 
shoes to walk.  

On examination, no constitutional symptoms of inflammatory 
arthritis were observed.  The veteran's joints were stable 
but painful following repetitive use of the right hip.  
Flexion of the right hip was measured to 115 degrees.  
Extension was measured to 15 degrees.  Adduction was measured 
to 25 degrees and abduction was measured to 30 degrees.  
Internal rotation was measured to 40 degrees and external 
rotation to 30 degrees.  The examiner observed moderate 
objective evidence of painful motion on all movements of the 
right hip following repetitive use.  No objective evidence of 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding movement of the right hip 
was observed.  The examiner noted severe loss of subcutaneous 
tissue proximally on the anterior thigh on the ischium area.  
Range of motion was painful on the last degree of motion 
following repetitive use.  A needle electromyography revealed 
a normal right lower extremity.  

The veteran does not meet the criteria for a compensable 
disability rating under Diagnostic Codes 5251, 5252, or 5253 
as the evidence does not demonstrate compensable limitation 
of motion.  Extension of the thigh is not limited to 5 
degrees; therefore, the veteran is not entitled to a 10 
percent disability rating pursuant to Diagnostic Code 5251.  
Flexion of the thigh is not limited to 45 degrees. The 
veteran is therefore not entitled to a 10 percent disability 
rating pursuant to Diagnostic Code 5252.  Further, there is 
no medical evidence of impairment of the right thigh. In this 
regard, the examiner observed no evidence of abnormal 
movement or guarding movement of the right thigh.  Further, 
there is no evidence of ankylosis and his joints are stable, 
although the veteran's right hip joint is painful following 
repetitive motion. In light of the medical evidence of 
record, the veteran's current symptoms do not reveal 
impairment of the thigh on rotation, adduction, or abduction.  
Therefore, the veteran is not entitled to a 10 percent 
disability rating pursuant to Diagnostic Code 5253. 

However, X-rays reveal minimal degenerative joint disease of 
the right pelvis and surgical sutures in the lower abdomen.  
The evidence reflects a diagnosis of degenerative arthritis 
established by x-ray with noncompensable limitation of motion 
on flexion and extension of the right thigh.  The examiner 
observed objective evidence of pain and noncompensable 
limitation of motion on repetitive use.  Thus, the veteran is 
entitled to a 10 percent disability rating for degenerative 
joint disease of the right hip for his service-connected 
clinical right hip contracture.  The evidence does not reveal 
residual manifestations of the veteran's right hip disability 
warranting a rating higher than already granted for a 
specific period or "staged rating" at any time since the 
effective date of the claim. Fenderson, 12 Vet. App. 119, 
126-27 (1999).

Extraschedular Rating

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer this matter to the 
designated VA officials for consideration of an 
extraschedular rating.  Extraschedular ratings are limited to 
cases in which there is an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, such 
as to render impractical the application of the regular 
schedular rating standards.

There is no evidence that the veteran's service connected 
disabilities have resulted in frequent hospitalizations 
during the time period relevant to his claim for service 
connection or increased disability ratings. There are several 
lay statements of record which indicate the veteran has been 
unemployed for several years.  It is clear that the veteran's 
service-connected disabilities have interfered with his 
ability to retain employment.  However, disability ratings 
are intended to compensate for reductions in earning capacity 
as a result of a specific disorder.  In the absence of 
evidence documenting exceptional or unusual circumstances, 
the veteran's service-connected disabilities alone do not 
place him in a position different from other veterans with a 
50 percent rating.  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service connection and an increased 
disability rating in correspondence dated August 2002 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Although notice was 
provided after the February 1999 rating decision, the 
veteran's claim was readjudicated in October 2002.  The 
veteran has not received notice regarding the criteria for 
assignment of effective dates of disability benefits.  
However, the RO can rectify that failing prior to assigning 
an effective date for the grant of service connection and the 
increased compensation awarded by this decision. Because an 
increased rating for residuals of abdominal wound and right 
hip contracture has been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, private, and VA medical records, and provided VA 
medical examinations in September 2002, July 2003, February 
2004, November 2005, and January 2006.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

1.  Entitlement to service connection for a chronic 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), is granted. 

2.  Entitlement to an increased rating for residuals of 
abdominal wound with injury to right ileum; short bowel 
secondary to surgery, currently evaluated as 30 percent 
disabling is denied. 

3.  A 20 percent initial disability rating for scar, residual 
injury to the abdomen area, associated with residuals of 
abdominal wound with injury to right ileum, short bowel 
secondary to surgery is granted; subject to the laws and 
regulations pertaining to the payment of monetary benefits. 

4.  Entitlement to an initial rating greater than 10 percent 
for right hip contracture, associated residuals of abdominal 
wound with injury to right ileum; short bowel secondary to 
surgery, is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


